Citation Nr: 0937104	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for low back strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1996 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for low back strain, assigning a 
noncompensable disability rating, and granted entitlement to 
service connection for a bilateral knee disability, assigning 
a 10 percent disability rating.  The appellant submitted a 
notice of disagreement (NOD) with regard to the assignment of 
a noncompensable disability rating for low back strain in 
July 2005.  A subsequent rating decision dated in November 
2005, increased the appellant's disability rating to 10 
percent for low back strain, effective from the date of his 
original claim [March 5, 2003].  The appellant timely 
perfected his appeal in December 2005.

In August 2008, the appellant presented sworn testimony 
during a personal hearing in Oakland, California, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

Additional evidence, consisting of private medical records, 
was received in September 2008.  The appellant specifically 
waived agency of original jurisdiction consideration.  See 38 
C.F.R. § 20.1304 (2008).

The Board notes that the appellant submitted a claim of 
entitlement to service connection for hypertension and a 
claim of entitlement to an increased rating for his bilateral 
knee disability in July 2004.  A January 2005 rating decision 
denied entitlement to service connection for hypertension and 
continued the previously assigned 10 percent disability 
rating for the bilateral knee disability.  The appellant 
submitted a NOD in December 2005 and the RO issued a 
Statement of the Case (SOC) in September 2006.  The appellant 
did not submit a Substantive Appeal.  Accordingly, these 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal after a statement of the case is issued by 
VA].

However, upon review of the file, the Board is concerned that 
the effective date assigned for the service connection grants 
in the November 2004 rating decision may be incorrect.  The 
RO assigned an effective date of March 5, 2003, referencing 
this as date of receipt of claim.  The Veteran separated from 
service on March 2, 2002.  If an original claim for 
disability compensation is received within one year of 
separation from service, the effective date is to be the day 
following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  Therefore, the Veteran's claim received on 
March 5, 2003, appears to be a few dates outside this time 
period.  However, with no postmark of record, it is presumed 
that a document was mailed five days prior to receipt by VA, 
excluding weekends and holidays.  38 C.F.R. § 20.305(a).  
Furthermore, if a time limit expires on a weekend or holiday, 
the next workday will be included in the time limit.  
38 C.F.R. § 20.305(b).  The Board takes judicial notice of 
the fact that March 5, 2003, was on a Wednesday, and REFERS 
this matter to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  For the period prior to March 21, 2007, the appellant's 
low back strain was manifested by slight functional 
impairment, to include complaints of stiffness, intermittent 
pain and occasional trouble with bending.

2.  For the period after March 21, 2007, the appellant's low 
back strain was manifested by moderate functional impairment, 
to include forward flexion to 60 degrees.
3.  The competent and probative medical evidence of record 
does not show that the appellant's service-connected low back 
strain is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back strain, prior to March 21, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 
5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

2.  As of March 21, 2007, a 20 percent evaluation, but no 
higher, is assigned for low back strain.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

The appellant is seeking an increased disability rating for 
his service-connected low back strain, which is currently 
evaluated as 10 percent disabling.  He essentially contends 
that the symptomatology associated with his low back strain 
is more severe than is contemplated by the currently assigned 
rating.  

Relevant Law and Regulations

Disabilities must be reviewed in relation to their history.  
See 38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examinations in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
See Francisco v. Brown, 7 Vet.  App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402  (1994).  However, in 
Fenderson v. West, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. 
§ 4.45 (2008).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The appellant's service-connected low back strain was 
evaluated under Diagnostic Code 5237 [new criteria] for 
lumbosacral strain in the November 2004 rating decision.  
However, since the original claim was filed in March 2003, 
the Board will evaluate both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord the 
appellant the highest rating.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the claimant is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the appellant is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

The RO considered all these changes in adjudicating the 
appellant's claim.  The November 2005 SOC considered the old 
and new criteria for rating general diseases of the lumbar 
spine.  The old and new rating criteria were provided to the 
appellant and his representative.  Therefore, there is no 
prejudice to the appellant by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Rating Prior to March 21, 2007

As noted above, this is an appeal from an initial rating, and 
staged ratings are appropriate under Fenderson, supra, if 
warranted by the evidence.  Following a review of the 
available evidence in this case, and the applicable laws and 
regulations, it is the Board's conclusion that the evidence 
does not support a finding in excess of the currently 
assigned 10 percent disability evaluation prior to March 21, 
2007.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the appellant complained 
of sporadic, dull and throbbing pain in his low back, 
stiffness and occasional trouble with bending.  Range of 
motion findings from the April 2003 VA examination report 
included flexion to 100 degrees, hyperextension to 20 
degrees, bilateral lateral flexion to 30 degrees and 
bilateral rotation to 30 degrees.  See VA examination report, 
April 30, 2003.  

Considering these findings, and the fact that the appellant 
has already been assigned a 10 percent disability rating, the 
Board concludes that overall, his limitation of motion is 
slight.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the appellant for impairment in earning 
capacity, functional impairment, etc.  Although the criteria 
under Diagnostic Code 5292 are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).
Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  When doing so in this case, it is clear that the 
appellant has no more than slight limitations.  The 2003 VA 
examination showed almost full range of motion; the only 
limitation was 10 degree of extension.  To warrant a higher 
rating under Diagnostic Code 5292, such limitations would 
have to be moderate.  With full range of motion on lateral 
flexion and lateral rotation, and only slight limitation of 
motion shown on flexion and extension, it cannot be said that 
the appellant meets this requirement.

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the appellant's 
disability is manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Overall, the Board finds that the 
appellant's current 10 percent disability rating is 
appropriate.

While the Board is required to consider the effect of the 
appellant's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Since the appellant had no 
clear history of any acute or severe back trauma or disease, 
the physical examination indicated only mild disability.  
X-rays taken in April 2003 revealed no significant 
abnormality.  Despite the appellant's complaints of back 
pain, the medical evidence shows that he is, at most, 
slightly disabled from a functional standpoint.  There are no 
findings indicative of disuse.  Musculature of the back is 
normal (i.e., no atrophy), and his posture and gait remain 
normal.  The Board concludes that in conjunction with the 
slight abnormal findings discussed more fully above (i.e., 
slight overall limitation of motion), the current 10 percent 
rating adequately compensates the appellant for his back 
disability.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the appellant has complained of 
stiffness, intermittent pain and occasional trouble with 
bending.  However, the only way to obtain a higher disability 
rating under the new criteria would be if flexion was greater 
than 30 degrees but not greater than 60 degrees; or if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As noted above, the April 2003 VA 
examination report included findings of flexion to 100 
degrees.  Accordingly, there is no basis for assigning a 
higher rating under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  Additionally, 
there is no evidence of degenerative disc disease or 
neurological manifestations that would support an evaluation 
under the criteria of old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the appellant's disability prior to March 21, 2007.  As 
discussed in detail above, he would qualify for, at most, a 
10 percent rating under these criteria.  For the reasons 
detailed above, there is insufficient symptomatology to 
warrant assignment of a 20 percent rating under any 
diagnostic code prior to March 21, 2007.

Rating as of March 21, 2007

In determining whether the appellant is entitled to a higher 
rating, the Board must consider whether an increased rating 
is warranted under the "old" criteria at any time.  In this 
case, the March 2007 VA examination showed a marked increase 
in symptomatology, such that application of the prior 
Diagnostic Code 5292 or new 5237 would result in a higher 
rating.

First, with respect to former Diagnostic Code 5292 
(pertaining to limitation of motion in the lumbar spine), the 
Board acknowledges that the appellant complained of pain in 
the low back 80 percent of the time, on average rated 7/10.  
He reported weakness, stiffness, swelling, heat, fatigue and 
lack of endurance.  Range of motion findings from the March 
2007 VA examination report included flexion to 60 degrees, 
with repetitive use times three down to 40 degrees; 
hyperextension from 20 degrees to 10 degrees with repetitive 
use times three; bilateral lateral flexion to 20 degrees with 
no additional loss of range of motion; and right rotation to 
15 degrees and left rotation to 30 degrees with no additional 
loss of range of motion.  See VA examination report, March 
21, 2007.  Considering these findings, and the fact that the 
appellant complained of daily flare ups and inability to 
exercise (as opposed to the April 2003 VA examination report 
findings), the Board concludes that overall, the appellant's 
limitation of motion is moderate.  There is no evidence to 
support a conclusion that the appellant's lumbar spine 
disability is severe.

The Board finds that the evidence does not show that the 
criteria are met for the assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to the lumbosacral 
strain).  The evidence does now show that the appellant's 
disability is manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position (to warrant a 20 percent assignment), much 
less listing of the whole spine to the opposite side, a 
positive Goldthwaite's sigh, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion (to warrant a 40 percent 
assignment).  In fact, while the appellant stated that 
precipitating factors to his low back pain included bending, 
sitting or standing, his gait was noted to be normal and 
muscle strength was 5/5 bilaterally and he was working 
without restrictions.  See VA examination report, March 21, 
2007.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), as noted above, the 
appellant meets the criteria set forth to warrant an 
assignment of 20 percent.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The March 2007 VA examination showed 
flexion to 60 degrees, reduced to 40 degrees with repetitive 
use.  The Board notes that the appellant is not entitled to a 
40 percent disability rating, as the evidence does not 
demonstrate forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  Additionally, 
there is no evidence of degenerative disc disease or 
neurological manifestations that would support an evaluation 
under the criteria of old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  

In sum, there is sufficient symptomatology to warrant 
assignment of a 20 percent rating as of March 21, 2007, but 
no higher.

II.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
low back strain and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected low back 
strain.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's low back strain presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in April 2003 and February 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  A May 2007 letter provided notice of the manner in 
which VA assigns initial ratings and effective dates.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is aware of the 
holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein 
the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  However, no additional VA treatment 
records were available and the appellant himself indicated 
that he had not received treatment from a VA medical facility 
since 2005.  See Travel Board hearing transcript, 
pp. 2 - 3, August 21, 2008.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant with appropriate VA 
examinations in April 2003 and March 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  



The Board is aware of the appellant's claim that the March 
2007 VA examination was inadequate for rating purposes since 
it was not conducted by a medical doctor.  However, the 
holding in Cox v. Nicholson, 20 Vet. App. 563 (2007), found 
that there is no requirement that medical examinations be 
conducted by physicians only, and that the issue involves 
whether the individual has the types of education and 
clinical training to evaluate the medical issue at hand.  
Accordingly, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  The March 
2007 VA examination report is also thorough and supported by 
VA outpatient treatment records.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for low back strain, prior to March 21, 2007, is 
denied.

Entitlement to a 20 percent disability rating for low back 
strain is granted as of March 21, 2007, subject to the 
applicable law governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


